jin Eh
jets BC,
HS AGRICULLUNE Vi alt
iH ( AE B

     
 

ER

 

    

NON Gren 7
Sees"

FILED
March 10, 2017
TN COURT OF

WORKERS’
COMPENSATION
CLAIMS

Time 3:05 PM

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT JACKSON
ESSIE JOHNSON, ) Docket No.: 2015-07-0266
Employee, )
v. )
FIRST UNITED METHODIST ) State File No.: 85880-2014
CHURCH, )
Employer, )
And )
TRAVELERS, ) Judge Amber E. Luttrell
Insurance Carrier. )

J

COMPENSATION HEARING ORDER

 

This matter came before the undersigned Workers’ Compensation Judge on
February 17, 2017, for a Compensation Hearing. The central legal issue is whether Ms.
Johnson established by a preponderance of the evidence that her alleged feet injuries
arose primarily out of and in the course and scope of her employment with First United
Methodist Church (FUMC). For the reasons set forth below, the Court holds Ms. Johnson
did not and thus, the Court denies Ms. Johnson’s claim for workers’ compensation
benefits.

History of Claim

Ms. Johnson worked for FUMC in Jackson, Tennessee as a custodian. Her job
duties included, but were not limited to, emptying trash, vacuuming, dusting, mopping,
cleaning bathrooms, and ironing tablecloths for church functions. Ms. Johnson alleged a
work-related injury to her feet on October 21, 2014, from standing and ironing
tablecloths. She testified she experienced pain over time, which traveled up her body
from “pivoting on her feet.” According to Ms. Johnson, she notified the operations
manager and her supervisor, Tricia Odom, about her pain, and Ms. Odom purchased a
rubber mat for her to stand on, but did not offer to send her to a physician. They also
discussed alternative ways for Ms. Johnson to iron the tablecloths. Ms. Johnson testified
she had no problems with her feet prior to performing this activity.

1
Ms. Johnson testified she sought unauthorized treatment for her injury to her feet
with the following providers: Durham Chiropractic, Dr. Jerome Cawthon, and Dr. Earl
Stewart. Ms. Johnson also saw Dr. Jason Hutchison for a one-time authorized visit. The
parties introduced medical records from these providers into evidence at the hearing.

Medical records from Durham Chiropractic between July 2013 and May 2014
indicated Ms. Johnson sought chiropractic treatment primarily for her cervical, thoracic,
and lumbar spine. (Ex. 1 at 13-39.) There is no mention in Dr. Durham’s records of any
treatment for Ms. Johnson’s feet or of a work injury.

Ms. Johnson next sought treatment with a podiatrist, Dr. Jerome Cawthon, who
diagnosed bilateral tarsal tunnel syndrome. /d. at 40. Dr. Cawthon did not provide a
causation opinion or mention Ms. Johnson’s work activities at FUMC in his record.

After seeing Dr. Cawthon, the parties agreed Ms. Johnson and Ms. Odom
discussed Ms. Johnson’s foot complaints, and Ms. Odom offered a panel of physicians,
which included Dr. Cawthon. (Ex. 4.) Ms. Odom testified Dr. Cawthon refused to see
Ms. Johnson under workers’ compensation; therefore, FUMC contacted other physicians
on the panel until Dr. Jason Hutchison, a board-certified orthopedic surgeon, agreed to
see Ms. Johnson.

Ms. Johnson saw Dr. Hutchison and provided a history of pain in her legs and
numbness in her feet after she started ironing tablecloths in 2012. (Ex. 1 at 42.) She did
not describe an acute injury. However, she stated moving from side to side and twisting
caused her pain. Dr. Hutchison reviewed Ms. Johnson’s prior medical records and noted
Dr. Cawthon previously diagnosed bilateral tarsal tunnel syndrome in October 2014.
Following an exam, Dr. Hutchison also diagnosed tarsal tunnel syndrome. Concerning
causation, Dr. Hutchison opined:

While Ms. Johnson’s occupation[al] ironing may exacerbate her underlying
symptomatology, it is not the proximate cause of her problem. Specifically,
the tarsal tunnel syndrome, she has two risk factors independent of her job.
To my knowledge, there is no occupational-related cause of tarsal tunnel.
She has diabetes and pes planus, both of which are known risk factors for
tarsal tunnel. Both of these are pre-existing or non work-related risk factors.
Id.

Dr. Hutchison further opined, “this is not directly a work-related injury.” He
recommended Ms. Johnson seek further care for her ailments under her private health
insurance. Jd. at 43. Based on Dr. Hutchison’s opinion, FUMC denied Ms. Johnson’s
workers’ compensation claim. (Ex. 3.)
Ms. Johnson subsequently sought treatment from Dr. Earl Stewart, her personal
physician, in 2016. Dr. Stewart’s records revealed Ms. Johnson saw him for a variety of
conditions throughout 2016.' Concerning Ms. Johnson’s feet, Dr. Stewart mentioned
“tarsal tunnel” in two visits in 2016 in the “Review of Systems” section of his report.
However, there is no mention of Ms. Johnson’s alleged work-injury at FUMC or a
causation opinion from Dr. Stewart. Ms. Johnson acknowledged no physician took her
off work for her tarsal tunnel syndrome.

Ms. Odom testified she asked Ms. Johnson to iron tablecloths on occasion for
events in their banquet facility. Ms. Odom stated that ironing was not required on a daily
basis, and there was never a quota or deadline for ironing the tablecloths. Ms. Odom
testified Ms. Johnson complained in 2013 of trouble in her knees while ironing. She
stated Ms. Johnson first complained to her about her feet after Ms. Johnson saw Dr.
Cawthon. FUMC offered Ms. Johnson a panel, and she ultimately saw Dr. Hutchison.

In July 2015, FUMC sent Ms. Johnson to Nova Medical Center in Memphis,
Tennessee, for a fit-for-duty exam. (Ex. I at 45.) Ms. Odom testified FUMC decided it
was in Ms. Johnson’s best interest to have an independent exam to determine if she could
perform the physical duties of her job. Nova indicated Ms. Johnson was disqualified from
performing her essential job duties due to “cardiovascular, blood pressure, and other.”
Following the Nova evaluation, FUMC terminated Ms. Johnson’s employment. Since her
termination from FUMC, Ms. Johnson testified she has not worked anywhere and that
she continues to have pain.

Mr. Glynn Graves also testified on behalf of FUMC. Mr. Graves works in
facilities and maintenance for FUMC. In the course of a workday, Mr. Graves saw Ms.
Johnson five to ten times. He testified they talked regularly and complained to each other
about their arthritic knees. Ms. Johnson never complained to him of any problems with
her feet or a work injury to her feet.

Requested Relief

Ms. Johnson argued she sustained a compensable injury to her feet. She seeks
medical benefits and temporary disability benefits. Ms. Johnson contended Drs. Cawthon
and Stewart diagnosed tarsal tunnel syndrome and argued Dr. Hutchison acknowledged
her ironing activities “may exacerbate her underlying symptomatology.” She did not
present any evidence of temporary total disability or permanent impairment and did not
ask for permanent partial disability benefits.

In response, FUMC argued Ms. Johnson’s claim is not compensable. It contended
there is no medical proof establishing her foot condition arose primarily out of and in the

 

' The Court notes Dr. Stewart’s records were handwritten, difficult to read, and illegible in parts.

3
course and scope of her employment. To the contrary, FUMC asserted the only medical
opinion in this case is from Dr. Hutchison, who concluded Ms. Johnson’s foot condition
was not work-related. In the event the Court holds otherwise, FUMC additionally argued
Ms. Johnson offered no proof of temporary total disability or permanent partial disability.

Findings of Fact and Conclusions of Law

Ms. Johnson, as the employee in a workers’ compensation claim, has the burden of
proof on all essential elements of the claim. Scott v. Integrity Staffing Solutions, 2015 TN
Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 2015). At a Compensation Hearing,
Ms. Johnson must establish by a preponderance of the evidence that she is entitled to the
requested benefits. Willis v. All Staff; TN Wrk. Comp. App. Bd. LEXIS 42, at *18 (Nov.
9, 2015); see also Tenn. Code Ann. § 50-6-239(c)(6) (2016).

To prove a compensable injury, Ms. Johnson must show that her alleged injury
arose primarily out of and in the course and scope of her employment. Jd. at § 50-6-
102(14). To do so, she must show an incident, or specific set of incidents, identifiable by
time and place of occurrence, caused her injury. /d. at § 50-6-102(14)(A). Further, she
must show, “to a reasonable degree of medical certainty that [the employment]
contributed more than fifty percent (50%) in causing the . . . disablement or need for
medical treatment, considering all causes.” Jd. at § 50-6-102(14)(C).

Applying these principles to the facts of this case, the Court holds Ms. Johnson
failed to satisfy her burden of proving her tarsal tunnel condition arose primarily out of
and in the course and scope of her employment. Specifically, there is no medical proof to
establish that Ms. Johnson’s ironing duties contributed more than fifty percent in causing
her tarsal tunnel condition considering all causes.

While the medical record from Dr. Cawthon supports a diagnosis of bilateral tarsal
tunnel, he gave no opinion on medical causation for that condition. The records in
evidence from Durham Chiropractic do not mention tarsal tunnel syndrome. Dr.
Stewart’s handwritten notes appear to mention tarsal tunnel in the history section on two
visits; however, there is no evidence Dr. Stewart diagnosed the condition or causally
related it to Ms. Johnson’s employment at FUMC. The Court finds the only medical
proof in evidence addressing medical causation is from Dr. Hutchison. Upon taking a
history from Ms. Johnson, reviewing her prior medical records, and examining her, Dr.
Hutchison opined her tarsal tunnel was not caused by a work-related injury. Rather, he
opined her condition was causally related to her pre-existing diabetes and pes plenus.

The Court recognizes Ms. Johnson disputes Dr. Hutchison’s conclusions;
however, Ms. Johnson’s disagreement with the physician’s opinion, while genuine, is
legally insufficient to refute his conclusions. Neither Ms. Johnson nor the Court has the
medical qualifications to revise the doctor’s medical opinion. As our Appeals Board

4
observed, “Judges are not well-suited to second guess a medical expert’s treatment,
recommendations, and or diagnoses absent some conflicting medical evidence or some
other countervailing evidence properly admitted into the record.” Scott v. Integrity
Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *8 (Aug. 18, 2015).

Accordingly, this Court holds, as a matter of law, Ms. Johnson failed to establish
by a preponderance of the evidence that she sustained an injury primarily arising out of
and in the course and scope of employment. Her claim for workers’ compensation
benefits is denied.

Alternative Findings

Solely in the event that an appellate body finds error in the compensability
holding, the Court makes the following alternative findings for the sake of judicial
economy. See Cunningham v. Shelton Sec. Serv., 46 S.W.3d 131, 137-138 (Tenn. 2001).
(“The trial court should ... hear the entire case and make appropriate findings of fact,
and alternative findings when necessary, for appellate review.”’)

The Court holds in the alternative that Ms. Johnson is entitled to medical benefits
pursuant to Tennessee Code Annotated section 50-6-204. Ms. Johnson did not introduce
any medical bills into evidence; thus, she is not entitled to payment of past medicals.
Finally, the Court holds Ms. Johnson did not introduce any evidence of temporary
disability or permanent partial disability; thus, she is not entitled to these.

IT IS, THEREFORE, ORDERED as follows:
1. Ms. Johnson’s claim is denied on the ground of compensability.
2. FUMC shall pay the $150.00 filing fee under Tennessee Compilation Rules and
Regulations 0800-02-21-.07 (2016) within five days of entry of this order, for
execution may issue as necessary.

3. FUMC shall file an SD-1 within ten days of entry of this Judgment. ‘

ENTERED this the _/oth day of March, 2017.

    

Judge Amber E. Luttrell
Court of Workers’ Compensation Claims
APPENDIX

EVIDENCE

1.

Sia we

Medical Records (collective exhibit)
Separation Notice

Notice of Denial

Panel of Physicians

Denial Letter

Job Description

Dr. Stewart letter

TECHNICAL RECORD

 

OP AAWRWN A

Petition for Benefit Determination

Dispute Certification Notice

Petition for Benefit Determination (post-discovery)
Dispute Certification Notice (post-discovery)

Employer’s witness list

Employer’s pre-trial brief

Expedited Hearing Order Denying Benefits

Order Denying Employer’s Motion for Summary Judgment
Order Denying Employer’s Motion to Compel Discovery

10. Order on Employer’s Discovery Motions

11. Order Denying Employer’s Motion to Dismiss for Failure to Prosecute
12. Request for Expedited Hearing

13.Employer’s Position Statement

14.Employer’s Witness List
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Compensation Hearing Order
was sent to the following recipients by the following methods of service on this the 10th
day of March, 2017.

 

 

 

   

Name Certified | Via Via Service sent to:

Mail Fax Email
Essie Johnson, x 33 Denmark Jackson Road
Self-Represented Denmark, Tennessee 38391
Employee
Paul T. Nicks, X nicks@travelers.com
Employer’s Counsel

 

 

 

 

 

 

 

Joey Ha
fone

Penny Shrum, Clerk of Court
Court of Workers’ Compensation Claims
WC.CourtClerk@tn.gov